Exhibit 1 XOMA Updates Guidance for 2008 Royalty Income From Ex-U.S. LUCENTIS(r) Sales Expected to Continue Through BERKELEY, Calif., Jan 20, 2009 (GlobeNewswire via COMTEX News Network) XOMA Ltd. (Nasdaq:XOMA) is updating its 2008 revenue guidance range to $65 to $70 million. This increase is based on higher than expected utilization of manufacturing capacity, additional work under the fully funded Novartis collaboration and increased royalty payments as discussed below. With this information, the Company is able to provide additional guidance that it expects its cash, cash equivalents and short-term investments at the end of 2008 to be approximately the same as reported at the end of the third quarter of 2008. In the fourth quarter of 2008, XOMA received a royalty payment from Genentech for third quarter ex-U.S. LUCENTIS(r) sales. Previously, XOMA said that its ex-U.S.
